UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-167451 PEGASUS TEL, INC. (Exact name of registrant as specified in its charter) Delaware 41-2039686 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 2 Corporate Drive, Suite 234 Shelton, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (203) 404-0450 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value 1 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 3,510,496,677shares of common stock issued and outstanding as of May 29, 2012. 2 PEGASUS TEL, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 5 ITEM 1 FINANCIAL STATEMENTS 5 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4 CONTROLS AND PROCEDURES 20 PART II 21 ITEM 1 LEGAL PROCEEDINGS 21 ITEM 1A RISK FACTORS 21 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5 OTHER INFORMATION 22 ITEM 6 EXHIBITS 23 SIGNATURES 24 EXHIBIT 31.1 SECTION EXHIBIT 31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 3 Table of Content INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: • risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; • our ability to attract new clients and retain existing clients; • our ability to retain and attract key employees; • risks associated with assumptions we make in connection with our critical accounting estimates; • potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; • potential downgrades in the credit ratings of our securities; • risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and • developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our 2011 Annual Report on Form 10-K and other filings with the SEC. 4 Table of Content PART I ITEM 1FINANCIAL STATEMENTS PEGASUS TEL, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 CONTENTS Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 Page5 Consolidated Statements of Operations for the threemonths ended March31, 2012 and 2011(unaudited) 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 8 Statements of Stockholders Equity for the three months ended March 31, 2012 (Unaudited) and for the year ended December 31, 2011 9 Notes to Consolidated Financial Statements (Unaudited) 10 5 Table of Content PEGASUS TEL, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEET March 31, December 31, (Unaudited) Assets: Cash and Cash Equivalents $ $ Accounts Receivable Total Current Assets Total Assets $ $ Liabilities: Accounts Payable $ $ Accounts Payable- Related Party Accrued Interest Related Party Notes Payable- Convertible Notes Payable- Convertible Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, Series C Convertible, Par value $0.0001, Authorized 10,000,000 shares Issued 1,000,000 shares at March 31, 2012 and 0 at December 31, 2011 - Preferred Stock, Series D Convertible, Par value $0.0001, Authorized 10,000,000 shares Issued 2,436,453 shares at March 31, 2012 and 0 at December 31, 2011 - Common Stock, Par value $0.0001, Authorized 19,990,000,000 shares Issued 3,510,496,677 and 3,510,496,677 shares Paid-In Capital Stock Subscription Receivable ) ) Deficit Accumulated During Development Stage ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 6 Table of Content PEGASUS TEL, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since February 19, 2002 For the Three Months Ended Inception of March 31, Development Stage Revenues $ $ $ Costs of Services ) ) ) Gross Margin ) Expenses Accounting General and Administrative 50 Legal Related Party Bookkeeping - Stock for Services - - Operating Expenses Operating Income (Loss) Other Income (Expense) Finance Charge - - ) Interest Expense ) ) ) Net Loss Before Taxes ) ) ) Income and Franchise Tax - ) ) Net Loss $ ) $ ) $ ) Loss per Share, Basic & Diluted $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 7 Table of Content PEGASUS TEL, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since February 19, 2002 For the Three Months Ended Inception of March 31, Development Stage CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss for the Period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock for Services - Debt conversion Depreciation and Amortization - - Changes in Operating Assets and Liabilities Decrease (Increase) in Accounts Receivable ) ) Increase (Decrease) in Accounts Payable ) Increase in Related Party Accounts Payable - Increase in Interest Payable Increase (Decrease) in Intercompany Dues - Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from Blue Bull Ventures acquisition Purchase of Property and Equipment - - ) Net cash provided by Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES: Preferred Stock issued for cash - Payments on Related Party Notes - - ) Proceeeds from Related Party Notes Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash ) Cash at Beginning of Period - Cash at End of Period $ $
